Citation Nr: 1735825	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 20, 2016 and in excess of 50 percent for the period beginning May 20, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971, August 1991 to January 1992, and September 2005 to April 2008, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran filed his original claim of entitlement to service connection for headaches in March 1995 which was denied in an unappealed June 1995 rating decision.  The Veteran submitted new claims of entitlement to service connection to include gastroenteritis, PTSD, hypertension, low back, bilateral hearing loss, tinnitus, pseudofolliculitis barbae and jungle rot in October 2008 along with new and material evidence to be considered to reopen the claim for service connection for headaches.  The RO granted service connection for tinnitus and hypertension, deferred entitlement to compensation for bilateral hearing loss, low back and memory lapse, and denied all the other claims in an October 2009 rating decision.  The Veteran filed a notice of disagreement in February 2010 and the RO provided a statement of the case in May 2012.  A May 2012 rating decision granted the Veteran's claim for PTSD with an evaluation of 30 percent effective April 12, 2008.  In June 2012 the Veteran perfected his Form 9 appeal to the Board and in August 2012 filed a notice of disagreement regarding the 30 percent award for PTSD.  A July 2016 rating decision granted a rating increase from 30 to 50 percent for the Veteran's PTSD.

This matter was before the Board in November 2014 wherein the Board found the evidence received since the RO's June 1995 denial to be new and material and reopened the claim for service connection for headaches.  The service connection claims for pseudofolliculitis barbae and jungle rot were denied while the service connection claims for headache and gastroenteritis were remanded for additional development.  Specifically, the Board found that the RO must obtain recent VA treatment records, a VA examination regarding gastroenteritis, and a medical opinion regarding whether any identified gastroenteritis is due to, or aggravated by the service-connected PTSD or other diagnosed disability.  Finding compliance with the remand directives, the appeal is now properly before the Board.


FINDINGS OF FACT

1.  The Veteran's current chronic headache disability was aggravated during his active duty service.

2.  The Veteran has not had a chronic gastrointestinal disability during the course of his claim and appeal.  

3.  For the period prior to May 20, 2016, the Veteran's PTSD has resulted in no more than intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

4.  For the period on and after May 20, 2016, the Veteran's service connected PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for gastroenteritis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial disability rating greater than 30 percent for PTSD for the period prior to May 20, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for an initial disability rating greater than 50 percent for PTSD for the period from May 20, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO's attempt to obtain the Veteran's complete service treatment records, and specifically those for his latest period of active service (September 2005 to April 2008), was unsuccessful; further attempts to find such records would be futile.  The RO has made attempts to locate these records, and has notified the Veteran of the information needed to reconstruct medical data.  In this regard, the Veteran indicated that he had no additional evidence to submit.  It is incumbent upon VA to afford the Veteran's claims heightened consideration due to the unfortunate loss of some service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).


I.  Service Connection 

A.  Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

December 1970 service treatment records document evidence of headaches along with ear trouble.  There had not been any precipitating injury or loud noise exposure.  There is no other evidence of treatment or complaints of headaches within the service treatment records in the first two periods of active duty.  Service treatment records also show that the Veteran's April 1969, May 1971, August 1981, June 1985, and December 2002 reports of medical examination found the Veteran's all relevant clinical evaluations to be normal.  There was no mention of headaches.  His April 1969, August 1991 and October 1998 reports of medical history do not show any evidence of a head injury and the Veteran denies frequent or severe headaches.  This is compelling evidence against a finding that he had a chronic headache disability prior from April 1969 through October 1998.  

During his December 2008 VA examination, the Veteran was diagnosed with tension headaches.  The Veteran reported at that time that his headaches started in 2004 but he could not identify any precipitant, and denied head injury.  The examiner concluded that the Veteran's headaches preexisted his most recent period of active duty.  

In February 2015, the Veteran was afforded a VA examination.  The examiner indicated that he had reviewed the claims file.  The examiner noted that the available reports of medical history document no frequent or severe headaches.  The examiner explained that the Veteran undergoes care with a private physician and was thought to have headaches due to sinus problems and nasal congestion.  The examiner concluded that there is no evidence to suggest that the Veteran's tension headaches underwent a permanent increase in severity in active service.

A December 2015 compensation and pension neurology note reported the Veteran was evaluated for headaches in December 1970, but no injury or loud noise exposure was noted.  The examiner was unable to locate an entry examination for the Veteran's last service period.  He noted that the Veteran was initially found to have tension headaches during a compensation and pension examination in December 2008, but there are no service medical records that show treatment for headaches.  The examiner noted that after the first mention of headaches in the examiner's December 2008 note, the next mention is in January 2010 when the Veteran was advised that he may experience headaches as a side effect of psychotropic medications, and the last mention of headaches was found to be in the compensation and pension notes from February 2015.  

In responding to the last Board remand, the examiner stated that since he was unable to find the entry examination for the last active service period, he was not able to state that the Veteran clearly and unmistakably had tension headaches prior to his last period of service.  The examiner did state that the medical records indicate intermittent headaches prior to that service period that vary in frequency and intensity, and can be triggered by heat, humidity, stress, noise, certain odors, certain foods and other agents.  The examiner concluded that while environmental contaminants may trigger a headache, they are not the cause of a headache disorder, and even though the Veteran reports an increase in severity, there is no evidence to support that his headaches were caused by service.

The Veteran stated that his headaches had their onset in 2004, and that they have increased in severity over the last ten to twelve years which would include his last period of service.  The December 2015 VA examiner concluded that there was no evidence to support that the Veteran's headaches were caused by service, but could not conclude without speculation that the headaches were not aggravated by service as there are no service treatment records available for the Veteran's last period of service.  

Significant in this case is application of the presumption of soundness.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In this case, the service treatment records for the Veteran's last period of service appear to be lost or destroyed.  There is thus no report of the examination at acceptance into his last period of service.  

In this case, the Board concludes that the Veteran should be presumed sound.  The record, including the most recent examination report, does not provide clear and unmistakable evidence that his headaches preexisted this period of service and, more significantly, were not aggravated during this period of active duty.  His statements are sufficient to conclude that he had headaches during the most recent period of active duty and the evidence shows that he has a current headache disability.  

Therefore, all elements of service connection are met for headaches and the appeal must be granted as to this issue.  

B.  Gastroenteritis

The Veteran is also seeking service connection for gastroenteritis.  In a May 2017 statement, the Veteran stated that he was exposed to the elements of the Gulf War in 1990, 1991 and 1992.  He stated that he inhaled the smoke and fumes while in Kuwait and it has affected him both emotionally and physically.  

Service connection may be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317 (a), (b).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).

A "medically unexplained chronic multi-symptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period are considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A VA examination from February 2015 found no history of an infectious bowel disorder.  The examination noted that the Veteran has some difficulty with constipation and takes psyllium powder for such as well as hydrocodone for pain.  The Veteran reported no history of diarrhea or gastroenteritis, but does have a history of colon polyps and has undergone colonoscopy on two occasions with removal of the polyps.  After a review of the Veteran's service treatment records, the examiner was unable to find evidence of treatment for gastroenteritis or other bowel problem other than the constipation and polyps listed in the history.  The examiner also stated that he was unable to find anything to suggest a Gulf War syndrome as relates to the Veteran's bowels.
 
A December 2015 VA examination report noted no evidence of gastroenteritis while the Veteran was on active duty or after active duty.  The examiner found that the Veteran has a history of constipation, as likely as not related to pain medication, and a history of colon polyps.  The examiner stated that these are common and are unrelated to his active service and found no evidence the Veteran's service connected disabilities have aggravated any gastrointestinal (GI) condition.  The examiner further stated that he found no evidence that the Veteran's service in SE Asia caused any of his GI problems and they are therefore less likely than not related to his active service or due to any environmental exposures during the Gulf War.

The Veteran has not been diagnosed with irritable bowel syndrome and the examination reports are probative of a finding that he has not had objective indications of chronic disability.  In short, the evidence tends to show that he does not have a gastrointestinal disability.  Hence, the current disability element is not met and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


II.  Disability Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service connected PTSD is presently assigned a 30 percent rating for the period prior to May 20, 2016 and 50 percent from May 20, 2016.  

In a June 2014 correspondence, the Veteran stated that he should be evaluated at no less than 50 percent because he believed he met the criteria for a 50 percent rating. 

In an August 2016 statement, the Veteran maintained that an evaluation higher than 30 percent from April 12, 2008 to May 20, 2016 and higher than 50 percent thereafter is warranted due to his symptoms of nightmares, difficulty sleeping, depressed mood, anxiety, memory and comprehension problems, and isolation.

Under 38 C.F.R. § 4.130, an evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from zero to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's treatment visits and evaluations  were conducted both pre and post-DSM-5 and therefore include a relevant GAF score, the Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51 to 60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

In December 2008, the Veteran was afforded a VA examination.  The Veteran reported that he had an exaggerated startle response which has gotten better over the years, but he has had problems sleeping, getting approximately six hours of sleep a night.  The Veteran's wife was killed in an automobile accident and the Veteran has struggled with depression since that time.  Regarding his predisposition for suicidal thoughts, the Veteran stated that on a scale of one to ten, he would give it a six or seven.  He does not feel hopeless or helpless, has the inability to recall important aspects of traumas he has experienced, and prefers to be alone.  He does all right around people and enjoys going to church and Bible study, but has a diminished ability to concentrate at times.  The Veteran's psychiatric symptoms have had a mild to moderate effect on social and industrial functioning, and a mild effect on his employment functioning, but he has been able to cope with them.  Out of a 40 hour work week, the Veteran lost up to ten hours of efficient work time due to psychiatric symptoms.  The Veteran lives alone and is able to maintain the house, cut the grass, read the Bible, and work on an old car he owns.  He is able to keep up his personal hygiene and maintain activities of daily living adequately.  The examiner found that the Veteran did not meet the DSM-IV criteria for the diagnosis of PTSD and the GAF score of 65 reflected mild impairment in industrial and social functioning. 

In April 2012, the Veteran was afforded another VA examination.  The examiner diagnosed PTSD that conformed to DSM-IV, and the Veteran had a GAF score of 60.  The examiner found the Veteran suffered occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His symptoms included recurrent dreams of trauma, avoidance of activities that remind him of trauma, insomnia, and hypervigilance.  The examiner explained that the Veteran made efforts to avoid activities, places or people that arouse recollections of the trauma, and the Veteran displayed markedly diminished interest or participation in significant activities.  The examiner found persistent symptoms of difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The duration of the symptoms was more than one month and they were noted to cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  The examiner opined that the symptoms of PTSD cause occasional impairment of occupational and social functioning.

Treatment records from November 2015 provided a negative PTSD screening test as the Veteran did not report any nightmares about his trauma, and had not thought about it when he did not want to.  He did not try hard not to think about it or go out of his way to avoid situations that reminded him of it, was not constantly on guard, watchful or easily startled, and did not feel numb or detached from others, activities or his surroundings.

The Veteran was again afforded a VA examination in May 2016 where the examiner found the Veteran has more than one mental disorder diagnosed, but it was possible to differentiate what symptoms are attributable to each diagnosis.  The examiner reported that some of the symptoms including re-experiencing, flashbacks and nightmares were more specific to PTSD.  The examiner found the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The Veteran's other symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, spatial disorientation, and pain.  The Vetera reported that he did not like to be around a lot of crowds, could not remember things well so he wrote them down, would go into a room to obtain something and then forget what he went in the room for, and that he stays away from people because he does not want them to think he is mentally ill.  

The Veteran was assessed for the following clinical symptoms and reported how bothersome they were over the previous two week period using the rating scale y (yes) or d (denies experiencing the symptom over the past two weeks).  Impulsivity-y; poor memory-y; mood changes-y; sadness/depression-y; loss of interest/pleasure-y; hopelessness-y; thoughts of death- denies current suicidal ideation, no plans, no intentions; self-harm behaviors-d; harming others-d; crying spells-y; loneliness-y; low self-worth-y; fatigue-y; lack of motivation-y; appetite changes-one to two meals daily; gambling problems-y; sexual problems- erectile dysfunction; relationship problems-y; auditory hallucinations-d; visual hallucinations-d; tactile hallucinations-d; gustatory hallucinations-d; olfactory hallucinations-d; racing thoughts-y; excessive energy-d; guilt/shame-y; withdrawal from people-y; anxiety-y; fear away from home-d; social discomfort-y; obsessive thoughts-d; compulsive behaviors-d; aggression-d; fights-d; frequent arguments-d; irritability-y; anger-d; flashbacks-with triggers, noises, television shows, shots; sleep problems-three hours a night, watch news; nightmares - "I don't know, can't remember dreams, something was trying to catch me or get me"; recurring/disturbing memories-"can't put together or do"; and work/school problems-not doing either; hypervigilance-y; exaggerated startle reflex-y; and avoidance-television shows.

The Board finds that for the period from April 12, 2008 to May 20, 2016, the clinical evidence more closely approximates the level of occupational and social impairment contemplated by a 30 percent rating.  The April 2012 VA examination report showed that the Veteran suffered occupational and social impairment with occasional decrease in work efficiency, experienced recurrent dreams of trauma and  avoided activities that remind him of trauma, suffered from insomnia, and was hypervigilant.  The Veteran displayed markedly diminished interest or participation in significant activities and the examiner opined that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  For this period on appeal, the Veteran did not suffer occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week or impairment of short term and long term memory or impaired judgement.  There is no evidence of impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.

The Board also notes that from April 12, 2008 to May 20, 2016, the Veteran's GAF scores were 60 which, as previously discussed, denotes moderate symptoms Considering the Veteran's GAF scores as one component of his disability picture, the Board finds that the GAF scores are consistent with the other evidence of record and show that the Veteran does not approximate the criteria for a rating higher than 30 percent for this period on appeal. 

While the Board acknowledges the Veteran stated that regarding his predisposition for suicidal thoughts on a scale of one to ten, he would give it a six or seven, the more recent examination does not evidence such suicidal ideation which would rise to a level that would warrant a 70 percent rating.  There is no evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood due to the Veteran's suicidal ideation.   There is no evidence of occupational or social impairment with deficiencies in most areas due to obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal hygiene or appearance, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  As noted above, the Veteran does not feel hopeless or helpless, enjoys going to church and Bible study, and while his psychiatric symptoms have had a mild to moderate effect on social and industrial functioning, he has been able to cope with them.  Therefore, the Board finds that for the period from April 12, 2008 to May 20, 2016, the criteria for a 100 percent schedular evaluation are not met.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.

For the period on and after May 20, 2016, the Board finds the Veteran's disability picture most closely approximates the level of occupational and social impairment contemplated by a 50 percent rating.  The Veteran suffered depressed mood, anxiety, mild memory loss, sleep impairment, flattened affect and pain, as well as difficulty understanding complex commands, impulsivity, loneliness, relationship problems, and irritability, but did not suffer occupational and social impairment with deficiencies in most areas which would warrant a rating of 70 percent due to symptoms such as suicidal ideation, obsessional rituals, illogical speech, impaired impulse control, or neglect of personal appearance or hygiene, and did not demonstrate an inability to establish and maintain effective relationships as he stated he has a relationship with his sister for social support and is involved in his church.  He denied having hallucinations, suicidal ideation, obsessive thoughts, aggression or compulsive behavior.  While the Veteran did report spatial disorientation during his May 2016 VA examination, the Board finds that it did not cause occupational and social impairment with deficiencies in most areas, and the Veteran's level of social impairment more closely approximates  the level of impairment contemplated by a schedular rating of 50 percent.  Therefore, an evaluation of 70 percent is not warranted.

The Board again has considered whether the Veteran's occupational and social impairment would warrant a 100 percent rating, and has found that for the period on and after May 20, 2016 it does not.  There is no evidence that the Veteran has total occupational and social impairment due to gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives or his own name.  To the contrary, the May 2016 VA examination found that the Veteran does not suffer hallucinations and denies self-harm behaviors.  The Veteran is capable of managing his own financial affairs, and appeared adequately groomed and appropriately dressed.  Therefore, the Board finds that for the period from May 20, 2016, the criteria for a 100 percent schedular evaluation are not met.  See 38 C.F.R. §§, 4.7, 4.130, DC 9411.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


 ORDER

Service connection for headaches is granted.

Service connection for gastroenteritis is denied.

Entitlement to a disability rating in excess of 30 percent for PTSD, for the period April 12, 2008 to May 20, 2016 is denied. 

Entitlement to a disability rating in excess of 50 percent for PTSD, for the period on and after May 20, 2016 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


